 In the Matter of M. LOWENSTEIN&SONS, INC.andBOOKKEEPERS',STENOGRAPHERS'AND ACCOUNTANTS'UNION, LOCAL No. 16, UNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA, C. I. O.In the Matter of M. LOWENSTEIN&SONS, INC.andTEXTILE WORKERS'ORGANIZING COAMMITTEE LOCAL No. 65, C. I. O.In the Matter of M. LOWENSTEIN&SONS, INC.andUNITED WHOLESALEEMPLOYEES OF N. Y.Cases Nos.C-357, C-358,R-524 and R-525.-Decided March 26, 1938Textile Converting Industry-Interference, Restraint, or Coercion:anti-unionstatements; questioning employees regarding unionaffiliation-Company-Dom-inated Union:domination of and interference with administration of, and supportto; use of company property ; activity during working hours, disestablished asagency for collective bargaining-CollectiveBargatining:no proof of majority;chargesdismissed-Investigation of Representatives:controversy concerningrepresentation of employees: substantial doubt as to majority status; refusalby employer to recognize representatives-UnitsAppropriate for Collective Bar-gaining:separate units for office and warehouse; supervisory employees andprivate secretaries to executivesexcluded-Election Ordered:company-dominatedunion excluded from ballot.Mr. John T. McCann,for the Board.Mr. Benjamin C. RibmanandMr.William B. Aberson,of NewYork City, for the respondent.Mr. Sidney E. Cohn, Miss Vera Boudin,andMiss Norma Aronson,of New York City, for the B. S. & A. U.Mr. Douglass NewmanandMr. David Cohen,of New York City, forthe Employees' Group.Mr. Joseph B. Robison,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 9, 1937, Bookkeepers', Stenographers' and Accountants'Union, Local No. 16, United Office and Professional Workers ofAmerica, C. I. 0., herein called the B. S. & A. U., filed a chargewith the Regional Director for the Second Region (New YorkCity) alleging that M. Lowenstein & Sons, Inc., New York City,216 DECISIONS AND ORDERS217herein called the respondent, 'had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofthe National Labor Relations Act, 49 Stat. 449, herein 'called theAct.. On July 13, 1937, a similar charge, and on August 3, 1937,an amended charge, were filed with the Regional Director by TextileWorkers' Organizing Committee, Local 'No. 65, C. I. 0., hereincalled T.W. O. C. On August 17, 1937, the National Labor Rela-tions Board, herein called the Board, by the ' Regional Director, is,sued complaints and notices of hearing in the two cases.Each com-plaint alleged that the respondent had engaged in' and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), and (5) and Section 2 (6) and (7) of the Act.One of the complaints deals with activities of the respondent at itsLeonard Street office; and the other with activities at its warehouse.Copies of the first of these complaints and notices of hearing wereduly served on the respondent and the B. S. & A. U: and copiesof the second were duly served on the respondent and T. W. O. C.The respondent filed an answer to each of the complaints, datedAugust 27, 1937, which denied all of the material allegations. 'On July 9, 1937, the B. S. & A. U. also filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of the office employees of therespondent, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the Act.On August 17,1937, the Board, acting pursuant to Section 9 (c) of the' Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an" investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On August 17, 1937, theRegional Director issued a notice of hearing, in this case,, copies ofwhich were duly served upon the respondent and upon the B. S.&A. U.On August 17 and August 31, 1937, the Board,' acting pursuanttoArticle III, Section 10 (c) (2), and Article II, Section 37 (b),of the Rules and Regulations, issued orders consolidating the threecases for the purposes of the hearing.Pursuant to notices and amended notices of hearing, duly issuedand served upon the respondent and the unions above-mentioned, ahearing was held in New York City from September 23 to October7, 1937, before James C. Paradise, the Trial Examiner duly desig-nated by the Board.On September 21, 1937, prior to the commencement of the hear-ing,UnitedWholesale Employees of N. Y., herein called the U.W. E., filed with the Regional' Director a petition alleging that a 218NATIONAL LABOR RELATIONS BOARDquestion affecting commerce had arisen concerning the representationof the warehouse employees of the respondent, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the Act. On September 22, 1937, the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3,of the Rules and Regulations, ordered an investigation and author-ized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice; and the Board further or-dered, pursuant.to Article III, Section 10 (c) (2), of the Rules andRegulations, that the case be consolidated with the other three casesfor the,:purposes of the hearing.Copies of the petition of the U.W. E. were served upon the parties at the hearing on September 24,1937.The Trial Examiner ruled that since the petition raised noissueswhich were not raised by the complaints in these cases, noprejudice could result to any of the parties from proceeding withthe hearing.The Board, the respondent, and the B. S. & A. U. were representedby counsel and participated in the hearing.The Employees' Groupof M. Lowenstein & Sons, Inc., herein called the Employees' Group,which is described and discussed in Section III B below, appearedon September 23, 1937, by one of its members.On September 24,1937, it appeared by counsel and moved to intervene in these,pro-ceedings.The motion was granted. Thereafter, by answers datedSeptember 30, 1937, the Employees' Group denied the material allega-tions of the complaints.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedall parties.At the commencement of the hearing, the respondentrenewed its motions, previously made in writing, for bills of particu-lars.The motions were denied.Motions made by the respondentand the intervenor at various points in the hearing to dismiss thecharges and complaints on the ground that they failed to state thefactswith sufficient particularity, on the ground that the Boardlacked jurisdiction in this proceeding, and on the ground that theevidence failed to sustain the allegations of the complaints, weredenied.Ruling on the respondent's motion to dismiss those portionsof the complaints which alleged unfair labor practices upon the partof the respondent, within the, meaning of Section 8 (5) of the Act,was reserved.At the conclusion of the hearing, counsel for the Board moved toamend the complaint in Case No. C-358, by adding an allegation thatLocal No. 65 of T. W. O. C., the union which filed the charge in thatcase,had changed its affiliation and had assumed the name ofUnitedWholesale Employees of N. Y.'The motion was granted.1The relationship between the U. W E. and T W. 0 C. Is discussed below in Section H. DECISIONS AND ORDERS219The additional allegation was denied on the part of the respondentand the intervenor at the hearing.The motion of counsel for theBoard to amend the pleadings to conform to the proof was granted.At the close of the hearing the parties were given ten days for thefiling of briefs.Thereafter, the respondent filed a brief which hasbeen considered by the Board.On December 28, 1937, the Trial Examiner duly filed his Inter-mediate Report in which he found that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (2) and Section 2 (6) and (7):of the Act.He recommended that the respondent cease and desistfrom its unfair labor practices and withdraw recognition from, andcompletely disestablish, the Employees' Group as representative ofits employees.In addition the Trial Examiner granted the motionof the respondent, made at the hearing, to dismiss the allegations inthe complaints of unfair labor practices within the meaning of Sec-tion 8 (5) of the Act.Thereafter the respondent and the intervenoreach filed exceptions to the findings and recommendations of the TrialExaminer made in his Intermediate Report.Pursuant to notice, a hearing was held before the Board in Wash-ington, D. C., on February 7, 1938, for the purpose of oral argument.The respondent and the B. S. & A. U. were represented by counsel.During the course of the hearing numerous objections and motionswith regard to the introduction of evidence were made by the parties.The Board has reviewed the rulings of the Trial Examiner on objec-tions to the admission of evidence and on motions made at the hear-ing and finds that with one exception, which will be hereinafter re-ferred to, no prejudicial errors were committed.With this exceptionthe rulings are affirmed.The Board has considered the exceptions'to the Intermediate Report and finds that, except to the extent thatthey deal with the point on which the ruling of the Trial Examineris reversed herein, there is no merit in them.At various times during the hearing counsel for the respondentobjected to the admission of evidence concerning events which tookplace subsequent to the filing of the charges and complaints herein.All of the evidence offered and admitted had a direct bearing on thechief issue in this case, namely, whether the respondent had com-mitted unfair labor practices within the meaning of Section 8 (2)of the Act.This issue was properly framed by the charges, com=plaints, and answers.To the extent that events which occurred sub-sequent to the filing of such charges and complaints tended to proveor disprove the allegations of the complaints, they were properlyadmitted.The respondent offered in evidence an affidavit made on March22, 1934, by one of its employees who testified for the Board, to the -220NATIONAL LABOR RELATIONS BOARI)effect that he had committed defalcations of the respondent's fundsto the extent of $48.58 during a period of about 10 months in 1933,and that he promised to make restitution therefor.2This affidavitwas excluded by the Trial Examiner.This ruling of the Trial Ex-aminer is overruled, and the affidavit has been taken into consideration by the Board. It cannot be taken ,as completely impeaching thetestimony of the witness in question, however, particularly in viewof the fact that the respondent itself has retained the witness in itsemploy for more than three years since the defalcations wereadmitted.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TILE BUSINESS OF THE RESPONDENTThe respondent, M. Lowenstein & Sons, Inc., is engaged in theconverting of cotton and rayon goods. It employs about 325 em-ployees at its office at Leonard Street in New York City, and about50 employees at its warehouse, which is also located in New YorkCity.It has five wholly owned subsidiaries.Four of these sub-sidiaries 3 are operated as an integral part of the New York Cityoperations of the respondent.They have the same officers and oc-cupy the same buildings as the respondent, and each handles oneor more phases of the respondent's business.Although they have afew separate employees, all of the business done at the New Yorkoffice and warehouse, whether by the respondent or one of these foursubsidiaries, is intermingled.All references hereinafter to the re-spondent include the four corporations in question.The fifth sub-sidiary is Rockhill Printing and Finishing Company, Inc., hereincalled Rockhill, which operates a finishing plant in Rockhill, SouthCarolina.The employees of this corporation are not involved inthis proceeding.The respondent is one of the biggest cotton and rayon convertersin the country. It does an annual business of $30,000,000 and hasan annual pay roll of $400,000.-The only raw material of importance purchased by the respondentisunfinished or greige cloth.The mills which produce this clothare located throughout the country, but most of them are in theSouth.The contracts for the purchase of the cloth are made by therespondent in New York City, through brokers or agents. In manycases the goods are not in existence at the time the contract is made.2 Respondent Exhibit No 4 for identification"sClassicMills, Inc.,Pickwick Diaperies,-Inc., Aleo Mills,Inc., and Eddington FabricsCoipoiation- DECISIONS AND ORDERS221The respondent resells some of the greige goods without ,first con-verting them.The bulk, however, is held at the greige mills forshipment, on the respondent's instructions, to finishing plants.Seventy-five per cent of the goods so shipped by the, greige millsgo to States other than those in which they originate.At the finishing plant, the goods go through processes such asbleaching, dyeing, and printing.During this time they remain theproperty of the respondent, although the raw materials necessaryfor the processing are purchased by the finishers. Instructions forthe finishing of the goods are given by the New York office, as are thethe respondent's goods are finished at Rockhill, and the balance atvarious plants located in South Carolina, Rhode Island, Connecticut,New Jersey, and New York.After the processing of the goods by the finishing plants, they areready for shipment to the respondent's customers.They are heldby the plants for the respondent's instructions.Some are sent to theNew York warehouse.Most, however, are sent directly to the cus-tomers.The latter are located in many parts of the country, in-cluding New York, Illinois, Missouri, Michigan, and Pennsylvania,and include both manufacturers and retailers.Among the latter aremail-order houses and chain stores.Some of the respondent's goodsare shipped to foreign countries, including Turkey, the Philippines,and various South American states. In the process of shipmentfrom the finishing plant to the customers, 75 per cent of the goodscross State lines.The respondent uses all kinds of transportation, including parcelpost.It has a trade-mark which is registered for use in interstatecommerce.The intimate relationship between the respondent's office and thevast amount of interstate shipments which it directs appears clearlyin the record.The respondent's 30 to 40 salesmen, who travelthroughout the country, operate out of New York, and all of theorders which they secure are cleared through the office.The con-tracts of sale made with mail-order houses and chain stores, whichspecify shipment to many scattered points, are made in New York.It has already been pointed out that not a piece of the respondent'sgoods moves except on instructions from the office.These instruc-tions specify the manner of shipment, as well as the amount anddestination,The merchandising of the goods, the selection of stylesand patterns, the determination of the amount of each brand whichis to be made up and, kept on hand, and the securing of a properamount of greige goods to supply the finishing plants are all doneinNew York. In addition all of the records of the respondent, 222NATIONAL LABOR RELATIONS BOARDincluding those for inventory, cost accounting, bookkeeping, andcrediting are handled and kept at the office.Thus that office is anindispensable nerve-center, which sets into motion all of the exten-sive transactions which occur in the converting process.'The respondent keeps between 8 and 14 per cent of its totalinventory at its warehouse, which is situated at some distance fromthe office. It is maintained for the convenience of customers in theNew York area and also handles returned goods. Over 75 per centof the shipments to the warehouse come from outside of New York,and 40 per cent of the shipments from the warehouse are made toStates other than New York.II.THE ORGANIZATIONS INVOLVEDBookkeepers', Stenographers' and Accountants' Union is a labororganization which has been in existence for 27 years.On June 1,1937, it received a charter as Local No. 16 of United Office and Pro-fessionalWorkers of America, which is affiliated with the Committeefor Industrial Organization. It admits to membership office andprofessional workers, including those employed by the respondent,but excludes supervisory employees and confidential secretaries toexecutives.TextileWorkers' Organizing Committee is a labor organizationaffiliated with the Committee for Industrial Organization. It char-tered Local No. 65 in February 1937.The jurisdiction of Local No.65 was at first limited to employees in wholesale textile warehouses.During the succeeding months, however, it started to include em-ployees in warehouses in lines other than textiles. In September1937, at the suggestion of Sidney Hillman, chairman of Textile Work-ers'Organizing Committee, the executive board of Local No. 65decided to change its affiliation to United Retail Employees of Amer-ica, herein called the U. R. E. A., which is also affiliated with theCommittee for Industrial Organization.This decision was approvedby the membership. Thereafter the Local assumed the name of4 The Report of the U. S. Tariff Commission to the President on Cotton Cloth(No. 112,Second Series),1936,pp 91-92, 118-119, throws light on the importance of the convertersIt states:The converters occupy the key position in the marketing and distribution of cottoncloth and constitute the basic points of contact between the producers and the con-sumers of cotton goods.Using the gray goods from the mills as their raw materialthey have it finished to their order in a great number of designs,finishes, and styles.A large peicentage is bleached,in various finishes from soft to hard;a certain por-tion is dyed, in various colors, tints,and shades;and a substantial portion-in thecase of print cloth the largest portion-isprinted, in a great number of colors anddesigns.The converters keep in close touch with the fluctuating requirements of themarket and are an important factor in determining, within the limits of fashionchanges, the seasonal drift of style goodsSee also Cotton Textile Industry, Report of Cabinet Committee to the President, 74thCongress,1st Session,Senate Document No. 126, pp. 119-120. DECISIONS AND ORDERS223United Wholesale Employees of N. Y. and was admitted as LocalNo. 65 of the U. R. E. A.The complaint in Case No. C-358, as amended, alleges that LocalNo. 65 of T: W. 0. C. has,since it filed the charges in that case,changed its name and became affiliated with the U. R. E. A.Wefind that the record sustains this allegation.The respondent's con-tention that the complaint should have been dismissed because thecomplaining union had gone out of existence is without merit.Thechange in name and affiliation did not affect the structure of theorganization.It retained the same membership,jurisdiction,officers,and executive committee.The respondent's contention that it mighthave been prejudiced by the change,in view of the allegation in thecomplaint of unfair labor practices within the meaning of Section 8(5) of the Act,need not be considered,since we are not sustainingthat allegation.The Employees' Group of M. Lowenstein & Sons, Inc., is a labororganization whose membership is limited to employees of the respond-ent at the office and the warehouse.III.THE UNFAIR LABOR PRACTICESA. Background of the organization of the respondent's employeesIn December 1936, a small group of the respondent's office em-ployees who were members of the B. S. & A. U. started a drive formembership.During the succeeding six months between 20 and 25leaflets were distributed outside of the respondent's office, urging theemployees to join, and pointing out the benefits of organization.Therewas no open union activity at the office,however.While the recordindicates that some of the organizational work was done on companytime, it was done in secret, in the rest rooms and behind shelves andfiling cabinets.The B.S. & A. U. byJune 1937, had procured a substantial numberof members and,at a meeting on June 10,1937, it elected LeonaCotton as shop-chairman.At a subsequent meeting, on June 16, themembers discussed the contract which they hoped to secure from therespondent,and authorized Norma Aronson, organizer of the B. S. &A. U., to negotiate for them with the respondent.A negotiating com-mittee, which had also been elected on June 10, was to assist Aronson,who was not an employee,once she had secured recognition from therespondent.A similar course of events took place at- the warehouse,where T. W.0. C. started organizing the employees in May.By the middle ofJune it also believed itself to be in a position to negotiate with therespondent.. ., ,I11 224NATIONAL LABOR RELATIONS BOARDThe respondent was made aware, through the distribution of theleaflets, that its employees were being organized.When the firstleaflet was issued in December 1936, Kath, who at that time was therespondent's personnel manager, went into that portion of the officein which the cost and converting departments were located and made aspeech to all of the employees present.He stated that there was atraitor among the employees who should be discovered; and went onto say that he felt this was an opportune time to announce the Christ-mas bonus which he had originally intended announcing a week later.Thereafter, he called Cotton, one of the early members of the B. S. &A. U., into his office and asked her why she had joined the union.She denied that she had done so.Kath told her, however, that thetime would come when 'she would have to choose between him andthe union.5Similar incidents occurred during the following monthswith regard to Rose Feldman and Rubin Robinson.B. Domination of and interference, with the Employees' GroupFormation of a new union at the respondent's office, limited toemployees of the respondent, was first announced on Monday, June21, 1937.This organization later became known as the Employees'Group.Testimony for the intervenor indicates that the idea for theformation of this organization originated with an employee namedArthur Gross.He first mentioned the idea to Freddie Feitler onJune 19, while they-were playing golf ; and on the following daythese two employees met with Julie Saltzman and Herbert Simonat Gross' home and decided to launch the organization.On June 21, at nine o'clock in the morning, these four employeesspoke to Archie O. Joslin, who since May 1937 had taken over theposition of personnel manager for the respondent.They informedhim of the proposed organization and asked him whether he wouldrecognize it if it obtained a majority.Joslin told them he would,but asked for no further information.Thereupon Gross and the others went through the office announc-ing a meeting for all employees to be held that night, immediatelyafterworking hours, in the respondent's lunchroom.Gross, andDavid Cohen, another employee, were particularly active in an-nouncing this meeting.The method they adopted was also usedfor subsequent meetings.They went into each department at, theoffice and made their announcement publicly, interrupting the workof the employees to do so. In some cases, they stayed in the depart-ment for some time discussing the new organization with the em-ployees and comparing its merits with .those of the B. S. & A. U.In fact, on June 21, Gross and Cohen were going in and out of5Kath was not called on to testify at the hearing by therespondent. DECISIONS AND ORDERS225the cost and converting departments all day; and the executiveswere undoubtedly well aware of their activity.Certain assistant department heads also participated in the an-nouncement of the June 21 meeting. Four of these in particular,Rose A. Levy, Helen Scheideberg, Anna Morrell, and Ida Lessnertook active part in-the formative stages of the Employees' Group..The respondent contends that these employees cannot be consideredas supervisory employees, and that their activities were entirely inde-pendent of the respondent. In particular, the respondent points outthat the sole power to hire and discharge rests with its personnelmanager.There can be little doubt, however, that one executivecannot pass on the merits of more than 300 employees without theadvice of persons in intermediate positions, who are in close contactwith those. under them.The employees named above have the re-sponsibility, for discipline in their respective departments.Theyassign the work that is to be done and report disturbances in officeefficiency to the executives.The extent to which their activities canbe taken to be those of the respondent will be discussed below. -Levy, Scheideberg, Morrell, and Lessner all encouraged the em-ployees to go to the meeting on June 21. There is conflict in thetestimony as to the extent to which these employees expressed, onthat and succeeding days, their preference for the new organization.Nevertheless it appears clearly from their own testimony that theydid express themselves frequently on the subject, and that, as willfurther appear below, they were active in the organization -of theEmployees' Group.The meeting on June 21 was attended by almost all of the respond-ent's employees, including many supervisory employees and some ofthe executives' private secretaries.Itwas opened by Gross whospoke generally in favor of the form of organization which he wasproposing and against that represented by the B. S. & A. U.Afterhe had been speaking for some time a motion was made from thefloor that the employees elect their own chairman.This was done,and Cotton, the shop-chairman of the B. S. & A. U. was elected, withpractically no opposition.Subsequently it was decided that thereshould be two chairmen, one representing each side.The meetingin general constituted littlemore than a debate concerning therelative merits of the two unions.The meeting lasted one to two hours. After its close about 30 em-ployees remained behind in the lunchroom and drew up a letteraddressed to the personnel manager, Joslin, expressing a belief thatthe B. S. & A. U. did not represent the majority of the employees and,requesting that no union be recognized until the employees hadchosen between the B. S. & A. U. and the new organization which wasin the process of formation.This letter was signed by 17 persons. 226NATIONAL LABOR RELATIONS BOARDThe following day at nine o'clock in the morning it was presented byCohen to Joslin who promised to read it.Thereafter, several of theemployees, including Cohen, Gross, Morrell, Lessner, Rubin, andFrank Cooper, met in a conference room which is located near Jos-lin's office.The meeting lasted for one hour or more.A leaflet wasdrawn up which was to be issued that day." Those present contributedmoney and agreed to procure further contributions from other em-ployees.This was subsequently done, and Morrell acted as treasurer.Gross and Cooper left the building during working hours to take thedraft of the leaflet to a printer to be mimeographed.Later in theafternoon Gross again left the building on company time to call forthe finished leaflets.These were distributed in the office by placingone on each desk. This distribution was done openly on company time.`vhich the Employees' Group issued during the following weeks. Therespondent raised no objections to the distribution of the leaflets inthis manner, and on at least one occasion Lath was present when aleaflet was distributed in the cost and converting departments butmade no objection..Another meeting of the Employees' Group, presided over by Her-bert Nachman, was held on the following Monday, June 28, imme-diately after working hours, in the company's lunchroom.The chair-man limited discussion to the formation of the Employees' Group.Cohen made a personal appeal to the employees, based on his prioractivities in their behalf, and assured them that the respondent hadhad nothing to do with the formation of the Employees' Group.Nachman announced that on the following day delegates -would beelected in each of the departments.There is some dispute in the testi-mony as to whether speakers for the Employees' Group stated that therespondent would rather recognize that organization than the B. S. &A. U. At any rate, Nachman stated that the Employees' Group wouldgive the respondent ten days in which to answer its demands.AlsoCohen described to the employees the Benevolent Association whichhad been projected for some time by the respondent. There is cred-ible testimony that he stated that the respondent would be more likelyto put this plan into effect if the Employees' Group secured a ma-jority and was recognized by the respondent.On the following day membership cards in the Employees' Groupwere distributed and delegates were elected in some of the depart-ments.Scheideberg and other assistant department heads helped in8 The leaflet sets out in full the letter given to Joslin that morning and urges the em-ployees to help in the formation of the Employees' Group. It recites the benefits whichthe respondent's employees had enjoyed in the past and lists eight demands for furtherimprovement of their conditions.These demands were apparently first formulated at theconference on June 22, since they were never discussed at the meeting on -Monday DECISIONSAND ORDERS227the obtaining of signatures to the cards.Apparently all employeeswere permitted to vote for delegates whether or not they signed cards.In some of the departments the employees refused to hold elections,as for example in the cost and converting departments, where theemployees considered that they were already, represented by the B. S.A. U. Since no one voted, Scheideberg was advised by Cooper to"elect" herself as delegate.On June 30 the delegates met. Cohen and Cooper, who had not beenelected as delegates,were permitted to act as advisors.The delegateselected Julian Eichler as chairman of the Employees' Group, andselected seven of their number from whom the employees were tochoose an Approach Committee of three. The delegates also drew upa list`of demands which were to be presented to the respondent.Leaflets were distributed by both groups. _The disturbance which hadbeen causedby the presence of two rivalgroups in the office caused the respondent, on June 30, to issue a noticeto all of its supervisory employees requesting them to insist on strictand undivided attention by employees to their work during officehours.Despite this notice, however, the activity on behalf of theEmployees' Group continued unabated and was not checked by therespondent.On the following day, July 1, another meeting was held by the Em-ployees' Group in the lunchroom.As before, the meeting was openlyannounced in each department. The leaders of the Employees' Groupentertained serious doubt at this time as to the propriety of holding ameeting on company property.They attempted to arrange for theholding of the meeting at a restaurant in the vicinity, but were unableto do so.At the commencement of the meeting,Eichler, who presided,announced that, according to legal advice which he had received, therewas no impropriety in holding the meeting on company property. Thedemands which had been drawn. up were read and the names of thedelegates were announced.Before the meeting proceeded to the dis-cussion of the demands and the election of the Approach Committee,however, Eichler received a message which led him to believe that themeeting was in fact improper,and it was thereupon adjourned.Another meeting was held on July 6, at a restaurant in the vicinity.The demands were read and voted on. The employees elected an Ap-proach Committee consisting of Eichler,Lessner, and Jerry Fmeberg.This committee was to present the demands to the respondent.During this period supporters of the Employees' Group had beenactive in securing signatures from employees to membership cards.On July 7 Cohen brought the cards to Joslin with a letter, dated July6, claiming a majority and requesting recognition.Joslin counted thecards and found that there were 220. There is,conflict in the testimony 228NATIONAL LABOR RELATIONS BOARDas to whether he then stated that he would recognize the Employees'Group as sole collective bargaining agent.'According to Cohen, hestated at this time that he was busy and requested Cohen to returnlater.According to Joslin, he did immediately grant recognition tothe Employees' Group. Late that afternoon after the conference withrepresentatives of the B. S. & A. U. and T. W. O. C., which is describedbelow, Joslin, Harry G. Kletcher, the respondent's comptroller, Cohen,and Cooper checked the signatures on the cards against the respond-ent's employment cards and found that a majority -of the employeeswere represented.On July 7 or 8, the Approach Committee presentedto Joslin the demands of the Employees' Group.It is necessary at this point to review the negotiations which tookplace between the respondent and the representatives of the B. S. &A. U. and T. W. O. C. during the formation of the Employees'Group.On June 17 Aronson spoke to the respondent's presidenton the telephone and asked for a conference. She was referred byhim to Joslin who, it was stated, had complete power to act for therespondent on all matters dealing with employee relationship. Itwas apparently not until June 21 that Aronson was able to reachJoslin.A conference was arranged for the following clay, June 22,which was attended by David Livingston and Kalb, business agentsof T. W. O. C., Aronson, Kletcher, and Joslin. The two unionsstated that they wished to act jointly.There was discussion of theunions generally and the contracts they had with other firms.Joslinstated that he would have to be sure that the B. S. & A. U. andT.W. O. C. were trustworthy because of the confidential work doneby the respondent's employees.Each of the unions claimed a ma-jority among the employees whom they desired to represent.Joslindemanded proof of this claimed majority, and Aronson and Living-ston suggested several ways in which it could be proved, includinga consent election to be held under the auspices of the Board, anda check of the union membership cards against the respondent'spay roll, to be made by a representative of the Board. Joslin,however, demanded that the union membership cards be presentedto him.This the unions refused to do. Joslin pointed out that hehad already been approached by another group of employees whohad given him a letter that morning.He suggested that a secondconference be had with the B. S. & A. U. and T. W. O. C. on June 29.Livingston and Aronson objected to the delay of one week beforefurther negotiations and pointed out that the meeting sponsored byGross had taken place on company property, that supervisory em-ployees of the company had been active in supporting it, and thatgenerally the impression had been created among the employeesthat the respondent favored the new organization as tgainst theB. S. & A. U. They therefore suggested that the respondent eradi- DECISIONS AND ORDERS,229 ''cate the impressionwhich hadbeen created among its employees byposting a notice stating that it favored neither union.Joslin statedthat he felt that such a notice would be unduly favorable to theB. S. & A. U. and that the respondent desired toremain completel3neutral in the situation.Livingston pointed-out that this neutralityon the part of respondent was in fact partialityto thenew group,since it was well-known that supervisory employees of the respond-ent were supporting that organization and were spreading the rumorthat the respondent would never recognize the B.S. & A. U. Liv-ingston drafted a notice which he suggested that the respondent post,and Joslin promised to consider the matter.WhenAronson latertelephoned Joslin to ask him whether the notice had been posted,Joslin,stated that it had not been because the Employees'Group hadobjected.On June 29 Joslin called Aronson and requested that the conferenceset for that day be postponed and that he meet her alone at some dis-tance from the office, because of an unpleasant situationwhich hadbeen caused by the distribution on the previous day of a B. S. & A. U.leaflet.At Aronson's request Louis Merrill,president of the B. S. &A. U., also attended this conference.It should be remembered thatit was on this day that the Employees' Group at the office was actively,procuring membership cards and holding elections of delegates.Jos-lin told Aronson and Merrill that the respondent resented the toneof the June 28 leaflet,and Aronson expressed regret that the languagehad been somewhat provocative.Beyond that,little was accomplishedat the meeting.Joslin again demanded proof of majority and theB. S. & A. U. representatives again requested that a consent electionbe held, or an impartial check of the membership cards.On the following day -Kletcher and Joslin again met the repre-sentatives of the two unions.The respondent repeated its.neutralstand and asked to see the B.S. & A. U. cards.Another draft of anotice stating that the respondent did not favor the Employees'Group wasdrawn up.In addition,the union representatives sug-gested that the Employees' Group meeting,scheduled for the follow-ing day, be postponed and that a joint meeting be held at which rep-resentatives of both sides would be present.The respondent refusedto take any action, but Joslin promised to see the representatives ofthe Employees'Group and ask them whether,they would agree toissuing a leaflet jointlywith the B. S. & A. U.Joslin later informedAronson that the Employees'Group had, rejected the suggestion.There is conflict in the evidence as to whether Joslin or the unionrepresentatives suggested that there be another conference,with LeonLowenstein,president of the respondent, present, as soon as possible.Joslin told them that July 6 was the earliest dateon which such aconference could be held. It was agreedthat they'would.meet on 230NATIONALLABOR RELATIONS BOARDthat day.On July 1 Cotton saw Joslin to complain of the activityof the supervisory employees and again requested him to post a neu-trality notice.Joslin insisted that he could not do so since such actionwould be taken as favorable to the B. S. & A. U.The July 6 meeting was postponed, at Joslin's request, to. July 7,on the ground that Lowenstein could not be present until that day.It is significant that the Employees' Group meeting on July 1 hadbeen terminated before any action had been taken and that it wasscheduled to be resumed on July 6. The union representatives sus-pected that the postponement of their conference with the respondentwas a direct result of .the postponement of the Employees' Groupmeeting, and they-expressed their suspicions to Joslin the followingday.,On July 7, Joslin, Kletcher, and Edward Goldberger, secretary andassistant treasurer of the respondent, met with Aronson and Liv-ingston at about noon. Joslin stated that it would not be necessaryto see Lowenstein since the respondent had decided to recognize the.Employees' Group on the basis of the cards which had been pre-sented to him that morning and which he intended to check that night.The union representatives protested this action on the part of therespondent and pointed out that many of the employees had signedcards in both unions.They again demanded that an election be held,but Joslin refused.Up to this point all of the negotiations had been concerned onlywith the employees at the respondent's office.When Joslin stated thathe intended to recognize the Employees' Group as the representativeof those employees, Livingston requested recognition of T. W. O. C.as the representative of the warehouse employees. Joslin asked to seethe T. W. O. C. membership cards but Livingston refused to producethem.On the following day, and on July 9 or July 12, telephone con-versations took place between Livingston and Joslin, during thecourse of both of which Joslin refused to act unless he was shown theT. W. O. C. cards.As has been previously noted T. W. O. C. had organized part ofthe warehouse employees during May and June. On July 12 the firstattempt was made on the part of the Employees' Group to reach thewarehouse employees.On that day, Cohen, Gross, and Cooper wentuptown to the warehouse to speak in favor of their own organization.They made several visits during the course of the next week.Each ofthese visits was made on company time. On at least one of them, theEmployees' Group representatives spent more than two hours up-town.They spoke to large groups of employees and pointed out,that in case of trouble, the respondent could close down the ware-house.A leaflet was circulated uptown asking the warehouse em-ployees to send representatives to the delegates' meeting of July 13. DECISIONS AND ORDERS231This meeting was held on July 13 or 14 and three delegates fromthe warehouse attended.On July 19 and 20, 34 employees at thewarehouse signed membership cards in the Employees'Group.Thereafter representatives of this group sent a letter to Joslin re-questing him not to bargainwith any union as to the warehouseemployees until a majority of these employees had made their choice.On July 23 the warehouse employees' cards were brought to Joslin byCohen and were checked against the pay roll by Cohen,Joslin, andKletcher.Joslin at once recognized the Employees' Group as thebargaining representative for the warehouse employees.In the meantime, Joslin and Kletcher had been considering theirresponse to the demands which had been presented to them.by theEmployees' Group.On July 21 they conferred with the Approach,Committee at Joslin's home and outlined the plan which was pre-sented to the employees the following day.A meeting was calledin the lunchroom on July 22. Eichler was chairman. It was sug-gested that Joslin and Kletcher be asked to present their plan.Thiswas done and Joslin gave his answers to the various demands madeby the Employees'Group.He described a system for the classifica-tion of the employees which provided minimums and maximums forcertain types of work.He then went over the demands of the Em-ployees' Group in detail, stating among other things that the demandsfor vacations would be granted in 1938, and that he would not payextra;for overtime,since he intended to eliminate it altogether.Withregard to the demand for a signed contract he said, "With whomshall I sign a contract?And why ?"While giving his plan henoticed Cotton taking notes and requested her to stop doing so.Healsomade some ratherdisparagingremarks about the B.S. & A. U.A few of the warehouse employees attended this meeting, but thediscussion was concerned only with the office,since no demands hadbeen presented up to that time on the part of the uptown employees.On July 28 four of the most active B. S. & A. U. supporters,includ-ing Cotton, were asked by Kletcher to go to Joslin's office.Joslinasked them to stop their activity,in view of the fact that the Em-ployees' Group had been recognized; requested their support for theplan; and asked that no more leaflets be distributed.He told themthey were lucky to have an employer who had dealt so fairly withthem, because if they had had to strike, as other employees in theneighborhood had, they would have had difficulty getting new posi-tions, in view of the fact that they were Jewish.At a meeting of the Employees'Group delegates on July 29 a sub-stantial amount of dissatisfaction on the part of the employees wasreported.It was decided by the delegates that the Employees' Groupshould take a ballot to determinewhether theemployees, wanted toaccept the plan.Joslin announced that he would not go ahead with80618-38-vor,vi--16 232NATIONAL LABOR RELATIONS BOARDhis plan unless the employees demonstrated confidence in him by avote of between 85 and 90 per cent in favor of it.Both the B. S. &A. U. and T. W. 0. C., realizing that an endorsement of the planwould not constitute an endorsement of the Employees' Group, advisedtheir supporters, by means of leaflets, to vote "yes" in the ballot, inorder to get the increases in salary which they desired.As a result,the vote when it was held gave an almost unanimous endorsement tothe plan.The ballots for this election were printed during workinghours on the company's multigraphing machine.Each ballot con-tained thename of anemployee and a space for his signature, andunsigned ballots were not considered.The ballots were counted byemployees, including among others the leader of the B. S. & A. U.forces, Cotton.The plan was put into effect by the respondent onSeptember 1.During August, also, the Employees' Group at both theoffice and the warehouse elected grievance committees, in accordancewith the respondent's agreement to handle grievances through suchcommittees.The record does not show clearly the extent to which the Employees'Group continued to function after the plan went intoeffect.It issignificant that at the oral argument in this proceeding, on February7, 1938, counsel for the respondent stated that the Employees' Groupwas no longer functioning.This contrasted strikingly with the posi-tion taken at the hearing that the Employees' Group was a bona fidelabor organization which was actively engaged in furthering theinterests of the respondent's employees through the activity of itsgrievance committees and otherwise.The entire history of the Employees' Group both at the respond-ent's office and at the warehouse shows clearly that it sprang up andgrew because of the encouragement of the respondent.The respond-ent maintainsthatitwas in noway responsible for the acts of itssupervisory employees, that these employees cannot be considered ashaving acted with its authority.,, It may well be that none of therespondent's executives ever gave instructions to any of itsemployeesto form or to encourage an organization in opposition to the B. S. &A. U. or T. W. 0. C. Nevertheless, it is normal for an employee toassume that those who are in positions of authority represent to alarge extent the wishes of the employer.The respondent was in-formed from the start of the activity of the Employees' Group, thatitwas being actively supported by several employees who had posi-tions of authority, and that its supporters were creating the impres-sion,true or false, that the Employees' Group was the organizationwhich the respondent favored.Yet no effort was made to correct thatimpression, even though the executives were specificallyrequested to do,so, on, more than one occasion.The respondent could probably have DECISIONS AND ORDERS233avoided the impression created by the acts of Levy, Scheideberg,Lessner, and Morrell, as well as the other highly paid employees whoprofessed to know the respondent's attitude toward the unions, by asimple declaration to its employees of its true position. It chose notto do'so.The respondent's contention that a statementon its partthat it was neutral would have been to the advantage of the B. S. &A. U. cannot be sustained; the only advantage that would have ac--crued to the B. S. & A. U. would have been the elimination of anadvantage enjoyed by the Employees' Group which it had no right toenjoy.That the respondent was in fact favorable to the Employees' Groupis seen by the fact that company property and company time' wereutilized to the fullest extent by the Employees' Group and that noattempt was made at any time to curb this activity.?Gross and otheremployees who spent a large part of their working hours in activityin connection with the Employees' Group testified that they weresomewhat concerned about the fact that they were getting behindin their work, but that they were not concerned with the loss of theirjobs or, in fact, about any prejudice to them which might result inthe eyes of respondent.They were never reprimanded for theirextensive activities.The activities on the part of the Employees' Group caused a largeamount of discussion in the various departments of the respondent,which discussion was participated in by supervisory employees.Al-though this disturbance commenced on June 21, it was not until June30 that the respondent took any action with respect to it.Until thattime the open support of the Employees' Group by Cohen, Gross, andothers went completely unchecked, and even after that date there wasno substantial diminution in that support.The record conclusively shows that the respondent was opposed tothe organization of its employees into unions with outside affiliations,and that it welcomed the formation of an organization limited to itsown employees which it felt it could control."The Employees' Group7In contrast to the activities of the Employees'Group, all of the B. S & A U. andT W O. C.leafletswere distributed off the premises of the respondent,except for one,which was distributed at the office, before the woikmg day began, and after the Employees'Group had commenced its activities.8 That the respondent's hostility to the B S. & A U and T. W. O. C has continued toexist may be seen in the brief which it filed in this proceedingOn page 16, after pointingout that both of these unions were led by young persons, the respondent states :Itmay well be that youth must be served,butwe submit that the time has not yetarrived when an institution the size of respondent will be made subject to the direc-tion and will of these children-so that they may have an opportunity to tear clownwhat it has taken sixty years to build up.And likewise we assert that it is unthink-able that iespondent's office woikeis-who become possessed of intimate confidentialknowledge in respect of merchandise costs, sources of supply and the like, all of whichhas accounted for respondent'sgreat success-should be subjectto theorders of anoutside group, with the result that said knowledge which these workers have gainedmay become known to these outsiders,who would then be in a position to use it in amanner that might destroy respondent 234NATIONAL LABOH RELATIONS BOARDgrew and gained membership because of the encouragement and sup-port of the respondent and was used by the latter to frustrate the,attempts on the part of its employees to organize themselves for col-lective bargaining.We find that the respondent has dominated and interfered withthe formation and administration of the Employees' Group and hascontributed support to it.We find that the respondent, by the acts above set forth, hasinterfered with, restrained, and coerced its employees in the exerciseof their rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposesof collective bargaining and other mutual aid and protection asguaranteed under Section 7 of the Act.C. The alleged refusals to bargain collectivelyAt the hearing in this proceeding both the B. S. & A. U. andT.W. 0. C. refused to put in evidence their membership cards orother records showing how many of the respondent's employees haddesignated them as their representatives for the purposes of collectivebargaining.The record, therefore, affords insufficient proof thateither of the unions had been so designated by a majority of theemployees in an appropriate unit. It is therefore not necessaryto consider the other issues raised by the allegations made in thecomplaints that the respondent had engaged in unfair labor prat=tices,within the meaning of Section 8 (5) of the Act.These allega-tions will be dismissed.IV.THE QUESTIONS CONCERNING, REPRESENTATIONAs noted above in Section III, both the B. S. & A. U. andT.W. 0. C., during June 1937, demanded recognition by the re-spondent as representatives of certain employees for the purposesof collective bargaining.At the hearing in this case, neither ofthese unions presented proof that they represented a majority ofthe employees in the unit found to be appropriate for the purposesof collective bargaining.The record shows, however, that bothunions had a substantial number of members among the respondent'semployees, and that both the B. S. & A. U. and the U. W. E., thesuccessor to T. W. 0. C., still desired sole bargaining rights.Wefind that questions concerning representation of employees of therespondent have arisen and that these questions can best be solvedby the holding of elections by secret ballot.Those eligible to votein the elections shall be the employees of the respondent, withinthe appropriate units, employed within a period to be determined DECISIONS AND ORDERS235by the Board at the time that it directs the elections in this proceedingto take place.Since we have found that the Employees' Group was dominated,interfered with, and supported by the respondent, its name will not.appear on the ballot.9V.THE EFFECT OF TIIE UNFAIR LABOR PRACTICES AND THE QUESTIONSCONCERNING REPRESENTATION UPON CODIDIERCEThe activities of the respondent set forth in Section III above,and the questions concerning representationwhich havearisen, oc-curring in connection with the operations of the respondent describedin Section I above, have a close, intimate,and substantial relation totrade, traffic,and commerce among the several States,and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.VI.THE APPROPRIATE UNITSThe B. S. & A. U. claims to represent all of the employees of therespondent at its Leonard Street office, exclusive of supervisory em-ployees and private secretaries to executives.The U. W. E. claimsto represent all of the employees of the respondent at its warehouse,'exclusive of supervisory employees.The record sustains the con-'clusion that these two groups of employees constitute appropriateunits.No contention to the contrary was made by any of the parties.The evidence also shows, as noted above in Section III, that assistantdepartment heads, as well as department heads, have supervisoryduties, including disciplinary powers, which associate them with themanagement.The same appears to be true of the converters, each.ofwhom is in charge of a department which handles a particulartype of the respondent's merchandise.The term, supervisory em-ployees, as used herein, includes department heads, assistant depart-ment heads, and converters.We therefore find that the employees of the respondent employedat its Leonard Street office, exclusive of supervisory employees andprivate secretaries to executives, and the employees of the respondentat its warehouse, exclusive of supervisory employees, constitute twounits appropriate for the purposes of collective bargaining and thatsaid units will insure to employees of the respondent the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act."Matter of S BlechmanttSons, IncandUnited Wholesale Employees of New York,Local 65, Textile Workers Organizing Comintttee-Cominittee tor Industrial Organization,4N L. R B. 15, decided November 4, 1937;-Matter of H. E Pletcher CoandGraniteCutters' International Association of America,5 N. L R B. 729, decided March 2, 1938. 236NATIONAL LABOR RELATIONS BOARDVII. THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Employees' Group and con-tributed support thereto.By such domination and interference therespondent has prevented the free exercise of ii s employees' right toself -organization and collective bargaining.Throughout its existence,the Employees' Group has been used by the respondent as a tool inpreventing the organization of its employees into labor unions oftheir own choice.The mere withdrawal of the respondent's domina-tion and support of the Employees' Group will not be sufficient toovercome the impression created by the circumstances Which sur-rounded its origin.Therefore, in order to restore to the employeesthe full measure of their rights guaranteed under the Act, we shallorder the respondent to withdraw all recognition from the Employees'Group and disestablish it as representative of its employees at eitherits office or its warehouse for the purpose of dealing with the respond-ent concerning grievances, labor disputes, rates of pay, wages, hoursof employment, or other conditions of employment.The respondentwill, in addition, be ordered to cease and desist from its unfair laborpractices described above.The Board will delay the holding of the elections to determine thebargaining representatives of the respondent's employees until it isnotified that the respondent has substantially complied with the termsof the Board's order. In addition, as noted above, we shall make noprovision for the designation of the Employees' Group on the ballots.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Bookkeepers', Stenographers' and Accountants' Union, Local No.16,United Office and Professional Workers of America, C. I. O.,United Wholesale Employees of N. Y., and the Employees' Group ofM. Lowenstein & Sons, Inc., are labor organizations within themeaning of Section 2 (5) of the Act.2.TextileWorkers' Organizing Committee, Local No. 65, C. I. 0.,was, prior to the formation of the U. W. E., a labor organizationwithin the meaning of Section 2 (5) of the Act.3.By its domination and interference with the formation of theEmployees' Group, and by contributing support thereto, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, the DECISIONS AND ORDERS237respondent has engagedin and is engagingin unfair labor practiceswithin the meaning of Section 8 (1) of the Act.5.The afore-mentioned unfair labor practices are unfair laborpractices affecting commerce, within the meaning of Section 2 (6)and (7) of the Act.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act.7.Questions affecting commerce have arisen concerning the repre-sentation of employees of the respondent,withinthemeaning ofSection 9 (c) and Section 2 (6) and(7) of the Act.8.The employees of'the respondent employed at its Leonard Streetoffice, exclusive of supervisory employees and private secretaries toexecutives,and the employees of the respondent at its warehouse,exclusive of supervisory employees, constitute two units appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor Relations Act, theNational LaborRelationsBoard hereby orders that the respondent,M. Lowenstein&Sons, Inc., and its officers, agents,successors, andassigns, shall :1.Cease and desist :(a) From in any manner interfering with, restraining, or coercingits employees in the exerciseof their rightsto self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,or to engage in con-certed activities for the purposes of collective bargaining and othermutual aid or protection,as guaranteed in Section7 of the Act;(b)From in any manner dominating or interfering with the ad-ministration of the Employees' Group of M. Lowenstein&Sons, Inc.,or any other labor organization of its employees,and from contribut-ing support to the Employees' Group of M. Lowenstein & Sons, Inc.,or to any other labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from the Employees'Group of M.Lowenstein&Sons, Inc., as representative of its employees at eitherits office or its warehouse for the purpose of dealing with the re-spondent concerning grievances, labor disputes, rates of pay, wages,hours of employment,and other conditions of employment, andcompletely disestablish the Employees' Group of Al.Lowenstein& Sons, Inc., as such representatiTe; 238NATIONAL LABOR RELATIONS BOARD(b) Immediately post notices in conspicuous places throughout itsoffice and warehouse, and maintain such notices for a period of thirty(30) consecutive days from the date of such posting, stating (1) thatthe respondent will cease and desist in the manner aforesaid, and(2) that the respondent will withdraw all recognition from theEmployees' Group of M. Lowenstein & Sons, Inc., as representativeof its employees at either its office or its warehouse for the purposeof dealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, and other conditions ofemployment, and that the Employees' Group of M. Lowenstein &Sons, Inc., is disestablished as such representative ;(c)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.The allegations in the complaints as to unfair labor practices with:in the meaning of Section 8 (5) of the Act are hereby dismissed.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isDIRECTED that, as part of the investigations directed by the Boardto ascertain representatives for the purposes of collective bargainingwith M. Lowenstein&Sons, Inc., elections by secret ballot shall beconducted at such time as the Board will in the future direct, underthe direction and supervision of the Regional Director for' theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations,among those employees of M. Lowenstein & Sons,Inc., who fall within the groups described below, who were employedby M. Lowenstein&Sons, Inc., within a period to be determinedby the Board in the future :(a)Those who were employed at the Leonard Street office, ex-clusive of supervisory employees and private secretaries to execu-tives, to determine whether or not they desire to be represented byBookkeepers',Stenographers'and Accountants'Union, Local No. 16,UnitedOffice and ProfessionalWorkers of America, C. I. 0., forthe purposes of collective bargaining.(b) Those who were employed at the warehouse,exclusive of super-visory employees,to determine whether or not they desire to berepresented by United Wholesale Employees of N. Y.for the pur-poses of collective bargaining.